In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. In an entry filed October 23, 2009, the court appointed a master commissioner for the limited purpose of receiving evidence and making all necessary determinations and rulings in regard thereto. Pursuant to that entry,
It is ordered that the parties may commence discovery immediately; written discovery may be served up to seven days from the date of this entry; written discovery shall be answered within 35 days of the date of this entry; and depositions shall be completed within 63 days of the date of this entry. All evidence (including, to the extent possible, an agreed statement of facts) shall be presented in accordance with S.Ct.Prae.R. X(7) and submitted within 100 days of the date of this entry. A briefing schedule will be established by subsequent entry.
Cupp, J., not participating.